
	

116 HR 706 IH: Restoring the Public Trust Act
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 706
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2019
			Mr. Ted Lieu of California (for himself, Mr. Gallego, Ms. Eshoo, Ms. Sánchez, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committees on the Judiciary, Ways and Means, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To strengthen transparency and accountability within the Federal Government, and for other
			 purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Restoring the Public Trust Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—No Personal Enrichment for Federal Employees
					Subtitle A—Stop Waste And Misuse by the President
					Sec. 101. Short title.
					Sec. 102. Findings.
					Sec. 103. Reimbursal for costs of protection.
					Subtitle B—Stop Waste And Misuse by Presidential Flyers Landing Yet Evading Rules and Standards
					Sec. 111. Short title.
					Sec. 112. Prohibition on use of funds for travel on private aircraft.
					Subtitle C—E. Scott Pruitt Accountability for Government Officials
					Sec. 121. Short title.
					Sec. 122. Findings.
					Sec. 123. Use of public office for private gain.
					Subtitle D—Curb Objectionable Redirection of Resources and Unconstitutional Payments to Trump
					Sec. 131. Short title.
					Sec. 132. Findings.
					Sec. 133. Sense of the Congress.
					Sec. 134. Reports.
					Sec. 135. Definitions.
					Subtitle E—Relatives In Government Getting Employment Dishonorably
					Sec. 141. Short title.
					Sec. 142. Employment of relatives; restrictions.
					Subtitle F—Determining if Regulatory Actions are in the Interest of the Nation or the Swamp
					Sec. 151. Short title.
					Sec. 152. Requiring greater transparency for regulatory conflicts of interest.
					Sec. 153. ACUS study and report on regulatory conflicts of interest.
					Sec. 154. Judicial review.
					Sec. 155. Effective date.
					Title II—Rooting Out Conflicts of Interest 
					Subtitle A—Commonsense Legislation Ensuring Accountability by Reporting Access of Non-Cleared
			 Employees to Secrets
					Sec. 201. Short title.
					Sec. 202. Report on security clearances for individuals working in the White House and Executive
			 Office of the President.
					Subtitle B—Divestiture of Certain Financial Interests of Federal Officers and Employees and Spouses
					Sec. 211. Divestiture of certain financial interests of Federal officers and employees and spouses.
					Subtitle C—Presidential Tax Transparency
					Sec. 221. Short title.
					Sec. 222. Presidential and Vice Presidential tax transparency.
					Subtitle D—White House Open Data 
					Sec. 231. Short title.
					Sec. 232. White House visitor log and employee information.
					Subtitle E—Prohibitions on making certain contracts with Federal Government or receiving Federal funds
					Sec. 241. Prohibitions on making certain contracts with Federal Government or receiving Federal
			 funds.
					Title III—Increased Oversight and Strengthening Agencies Responsible for Rooting Out Corruption
					Sec. 301. Congressional notification of change in status of Inspector General.
					Sec. 302. Presidential explanation of failure to nominate an Inspector General.
			INo Personal Enrichment for Federal Employees
			AStop Waste And Misuse by the President
 101.Short titleThis subtitle may be cited as the Stop Waste And Misuse by the President Act of 2019 or the SWAMP Act of 2019. 102.FindingsThe Congress finds as follows:
 (1)Presidential travel to commercial entities owned in whole or in part by the President or First Family results in the American taxpayer effectively subsidizing the President’s businesses.
 (2)Given current expenditures, President Trump is on track to spend more during his first year of office than all eight years of the Obama administration combined.
 (3)It is unacceptable for the President to maintain an interest in traveling to properties in which he has a direct financial interest, as the U.S. Government is responsible for renting space for personnel in said private commercial entities.
 (4)Every time the President travels to Mar-a-Lago, he necessarily promotes his private business interests via free press at the Government’s expense.
 (5)The State Department’s recent promotion of Mar-a-Lago on its official website raises serious ethics concerns.
 (6)As of April 14, 2017, President Trump has cost the U.S. taxpayer unprecedented amounts of money, including the following estimated costs:
 (A)For trips to Mar-a-Lago: (i)Total cost for security in Palm Beach: $3,700,000 (each trip).
 (ii)Roundtrip flights from Joint Base Andrews, Maryland, to West Palm, Florida: $700,000. (iii)Overtime for local law enforcement during Trump’s trips: $60,000/day.
 (iv)Total golf cart rentals ordered by the Secret Service for POTUS visit: $35,185. (v)Estimated loss of business due to airport closure: $30,000/weekend.
 (B)For Trump Tower: (i)Request for additional Secret Service funding to secure Trump Towers: $60,000,000.
 (ii)New York Police Department security costs: $127,000–$146,000/day. (iii)Elevator services ordered by the Secret Service: $64,000.
 (iv)Air Force One flights to New York City: $180,000/hour. (7)The proposed 2017 Federal spending bill includes reimbursements for millions of dollars spent by Florida and New York to protect the President and First Family, and facilitate their travel. While localities should be reimbursed, the taxpayer should not be responsible for said reimbursement.
 103.Reimbursal for costs of protectionIn the case of a person whom the United States Secret Service is authorized to protect under paragraph (1) or (2) of section 3056(a) of title 18, United States Code, if that person, while traveling for official business or for personal purposes, stays in a hotel or other establishment providing daily-rate accommodation in which that person has an ownership or financial interest, that person shall reimburse to the Treasury—
 (1)any amount expended by the United States Secret Service for the provision of such protection; and (2)any amount expended for other costs incurred by the Government pertaining to that stay.
					BStop Waste And Misuse by Presidential Flyers Landing Yet Evading Rules and Standards
 111.Short titleThis subtitle may be cited as the Stop Waste And Misuse by Presidential Flyers Landing Yet Evading Rules and Standards Act or the SWAMP FLYERS Act. 112.Prohibition on use of funds for travel on private aircraft (a)In generalBeginning on the date of the enactment of this Act, no Federal funds appropriated or otherwise made available in any fiscal year may be used to pay the travel expenses of any senior political appointee for travel on official business on a non-commercial, private, or chartered flight.
 (b)ExceptionsThe limitation in subsection (a) shall not apply— (1)if no commercial flight was available for the travel in question, consistent with subsection (c); or
 (2)to any travel on aircraft owned or leased by the Government. (c)Certification (1)In generalAny senior political appointee who travels on a non-commercial, private, or chartered flight under the exception provided in subsection (b)(1) shall, not later than 30 days after the date of such travel, submit a written statement to Congress certifying that no commercial flight was available.
 (2)PenaltyAny statement submitted under paragraph (1) shall be considered a statement for purposes of applying section 1001 of title 18, United States Code.
 (d)Definition of senior political appointeeIn this subtitle, the term senior political appointee means any individual occupying— (1)a position listed under the Executive Schedule (subchapter II of chapter 53 of title 5, United States Code);
 (2)a Senior Executive Service position that is not a career appointee as defined under section 3132(a)(4) of such title; or
 (3)a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations.
						CE. Scott Pruitt Accountability for Government Officials
 121.Short titleThis subtitle may be cited as the E. Scott Pruitt Accountability for Government Officials Act of 2019. 122.FindingsCongress finds the following:
 (1)During his time as Administrator of the Environmental Protection Agency, Scott Pruitt faced more than 12 separate ethics investigations including by the Environmental Protection Agency Inspector General, the Committee on Oversight and Reform of the House of Representatives, the Executive Office of the President, the Government Accountability Office, and the U.S. Office of Special Counsel.
 (2)On October 2, 2017, the Department of the Interior’s Inspector General confirmed they were investigating Secretary Ryan Zinke’s taxpayer-funded flights, including $12,375 on a chartered flight from Las Vegas to Montana where he spoke to a hockey team that is owned by one of Secretary Zinke’s largest political donors.
 (3)On March 14, 2018, CNN reported that Secretary of Housing and Urban Development Ben Carson knew about a dining set worth $31,000 that was ordered for Carson’s office, knowledge of which he had previously denied.
 (4)On March 20, 2018, it was publicly reported that Scott Pruitt secured a sub-market lease for a Washington, DC, condominium owned by the wife of a lobbyist who represented clients with matters pending before the Environmental Protection Agency, and told the Washington Examiner that he was dumbfounded that that’s controversial.
 (5)On April 4, 2018, the New York Times reported that Scott Pruitt used a loophole in the Safe Water Drinking Act to give raises to his aides that had been explicitly denied by the White House.
 (6)On April 16, 2018, the Washington Post reported that Scott Pruitt had spent nearly $3,000,000 of taxpayer funds on security and travel since taking office in February 2017.
 (7)On April 26, 2018, Politico reported that Scott Pruitt spent over $105,000 of taxpayer funds on first-class flights, citing since-debunked threats to his personal security.
 (8)On June 5, 2018, the Washington Post reported that Scott Pruitt used official channels to pressure Chick-fil-A Chief Executive Officer Dan Cathy into securing a restaurant franchise for his wife.
 (9)On June 6, 2018, the Washington Post reported that Scott Pruitt forced aides to help him secure a used Trump Home Luxury Plush Euro Pillow Top.
 (10)On June 8, 2018, the Washington Post reported that Scott Pruitt forced his security detail to help him acquire high-end hand lotion and to pick up his dry cleaning.
 (11)On July 2, 2018, the Washington Post reported that Scott Pruitt recruited a staff member to help his wife find a job, the salary for which he stipulated should be no less than $200,000.
 (12)On July 5, 2018, Scott Pruitt resigned amid myriad scandals and massive public pressure. (13)On July 13, 2018, Forbes reported on Wilbur Ross’ massive conflicts of interest, including having taken meetings with a trade association whose members included a car manufacturer whose investors included Ross himself. The same report noted that Wilbur Ross took meetings with companies whose investors included his wife.
 (14)On July 13, 2018, The New York Times reported that Tom Price repeatedly violated Government travel rules, wasting at least $314,000 of taxpayer funds by using chartered jets and military air travel instead of commercially available flights.
					123.Use of public office for private gain
 (a)In generalChapter 93 of title 18, United States Code, is amended by adding at the end the following:  1925.Use of public office for private gain (a)Use for private gainWhoever, being a covered Federal officer or employee, uses his public office for—
 (1)his own private gain; (2)the endorsement of any product, service or enterprise; or
 (3)the private gain of a friend, relative, or a person with whom the covered Federal officer or employee is affiliated in a nongovernmental capacity, including a nonprofit organization of which the covered Federal officer or employee is an officer or member, and a person with whom the employee has or seeks employment or business relations,
									shall be fined under this title, imprisoned not more than one year, or in the case of a willful
 violation, not more than 5 years, or both.(b)CoercionWhoever, being a covered Federal officer or employee, uses or permits the use of his Government position or title or any authority associated with his public office in a manner that is intended to coerce or induce another person, including a subordinate, to provide any benefit, financial or otherwise, to himself or to a friend, relative, or person with whom the covered Federal officer or employee is affiliated in a nongovernmental capacity, shall be fined under this title, imprisoned not more than one year, or in the case of a willful violation, not more than 5 years, or both.
 (c)Covered Federal officer or employeeFor purposes of this section, the term covered Federal officer or employee means any of the following officers or employees of the Federal Government: (1)Assistant to the President for National Security Affairs.
 (2)Assistant to the President and Chief of Staff. (3)Assistant to the President and Deputy Chief of Staff.
 (4)Assistant to the President and Deputy Chief of Staff for Communications (or Director of Communications).
 (5)Assistant to the President and Press Secretary. (6)Senior Advisor to the President.
 (7)Assistant to the President and Staff Secretary. (8)Assistant to the President for Homeland Security and Counterterrorism.
 (9)Assistant to the President and Counselor to the President. (10)Director of the National Economic Council.
 (11)Director of the Domestic Policy Council. (12)Assistant to the President and Chief of Staff or Deputy Chief of Staff to the Vice President.
 (13)Special Assistant to the President and Director of Communications for the Vice President. (14)Press Secretary to the Vice President.
 (15)Senior Advisor to the Vice President. (16)Deputy Assistant to the President and National Security Advisor or Deputy National Security Advisor to the Vice President.
 (17)Deputy Assistant to the President and Counselor to the Vice President. (18)Assistant to the President and White House Counsel.
 (19)Director of the Office of Management and Budget. (20)Any officer or employee whose appointment is made by the President by and with the advice and consent of the Senate.
 (21)The President. (22)The Vice President..
 (b)Clerical amendmentThe table of sections for chapter 93 of title 18, United States Code, is amended by inserting after the item related to section 1924 the following:
						
							
								1925. Use of public office for private gain. .
					DCurb Objectionable Redirection of Resources and Unconstitutional Payments to Trump
 131.Short titleThis subtitle may be cited as the Curb Objectionable Redirection of Resources and Unconstitutional Payments to Trump Act or the CORRUPT Act. 132.FindingsCongress finds the following:
 (1)Kleptocracy is a tool used by autocratic leaders, including Vladimir Putin, to exploit state resources; it involves the operation of sophisticated networks for the purpose of self-enrichment.
 (2)Unlike prior presidents, President Trump has refused to sell his business interests or divest himself of assets that present potential conflicts of interest.
 (3)Article I of the Constitution states that no Person holding any office of profit or trust under them, shall, without the consent of the Congress, accept any present, emolument, office, or title, of any kind whatever, from any King, Prince, or foreign State.
 (4)Foreign governments and foreign-held companies have already shifted business to the President’s companies in order to curry favor with the Administration.
 (5)According to reports, the Trump International Hotel has generated at least $19,700,000 in income for the President between September 2016 and April 2017.
 (6)The National Security Council and State Department have allegedly used taxpayers’ money to pay for staff to stay at Trump hotels and resorts, thereby benefitting the President.
 133.Sense of the CongressIt is the sense of Congress that— (1)kleptocrats such as Vladimir Putin pose a threat to United States national security by undermining financial and Government institutions;
 (2)the United States must take all steps necessary to defend itself against kleptocratic practices; and
 (3)Federal funds should not be expended in a manner that enriches the President or any of his close relatives or associates.
					134.Reports
 (a)Agency reportNot later than 90 days after the date of the enactment of this Act, the head of each agency shall submit to the Office of Government Ethics a report on the amount expended by that agency in fiscal year 2018 at, or any payments made to, any covered property and shall include—
 (1)any hotel stay using per diem or other funds; or (2)the rental of any conference room or meeting facility.
 (b)Office of Government Ethics ReportNot later than 120 days after the date of the enactment of this Act, the Office of Government Ethics shall submit to Congress a comprehensive report on funds expended by any agency at, or any payments made to, a covered property in fiscal year 2018.
 (c)Annual reportAt the end of the next fiscal year following the date of the enactment of this Act, and at the end of each fiscal year thereafter, the Director of the Office of Management and Budget shall submit to Congress a report on the direct and indirect ways that funds appropriated to agencies have benefitted a covered property, including—
 (1)funds expended by any agency at, or any payments made to, a covered property in the previous fiscal year;
 (2)regulatory actions in the previous fiscal year with a beneficial impact on a covered property; and (3)indirect expenditures with vendors conducting more than $1,000,000 in business with a covered individual or with the owners of a covered property in the previous fiscal year.
 135.DefinitionsIn this subtitle: (1)AgencyThe term agency—
 (A)has the meaning given the term— (i)Executive agency under section 105 of title 5, United States Code; and
 (ii)military department under section 102 of title 5, United States Code; and (B)means—
 (i)any other establishment in the executive branch (including the Executive Office of the President, the United States Postal Service, and the Postal Regulatory Commission);
 (ii)an office, agency, or other establishment in the legislative branch; and (iii)an office, agency, or other establishment in the judicial branch.
 (2)Covered individualThe term covered individual means— (A)the President;
 (B)a relative of the President; and (C)with respect to an agency that is an Executive department, the head of the Executive department.
 (3)Covered propertyThe term covered property means— (A)any property controlled by the Trump Organization; or
 (B)an organization or business controlled by or associated with a covered person (including any known shell company), any member of the President’s family, or any employee of the Trump Organization.
 (4)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code. ERelatives In Government Getting Employment Dishonorably 141.Short titleThis subtitle may be cited as the Relatives In Government Getting Employment Dishonorably Act or the RIGGED Act.
				142.Employment of relatives; restrictions
 (a)In generalSection 3110 of title 5, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (1)(A) by inserting , including the White House Office and the Executive Office of the President after Executive agency; (B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (C)by inserting after paragraph (1) the following:  (2)civilian position means any existing or newly created position in an agency, including a position acting in a professional or official capacity as a consultant or advisor, regardless of whether such position is voluntary, gratuitous, or authorized by law to be compensated;; 
 (2)in subsection (b), by striking A public official may not and inserting Notwithstanding any other provision of law, a public official may not; and (3)in subsection (c)—
 (A)by inserting shall be removed immediately and after in violation of this section; and (B)by striking as pay and inserting as salary or expenses.
 (b)Application of prohibited personnel practicesSection 2302(a)(2)(C) of title 5, United States Code, is amended by inserting , including the White House Office, after Executive agency. FDetermining if Regulatory Actions are in the Interest of the Nation or the Swamp 151.Short titleThis subtitle may be cited as the Determining if Regulatory Actions are in the Interest of the Nation or the Swamp Act of 2019 or the DRAIN the Swamp Act of 2019.
				152.Requiring greater transparency for regulatory conflicts of interest
 (a)In generalPart I of title 5, United States Code, is amended by inserting after chapter 6, the following new chapter:
						
							6APublication of Information Relating to Regulatory Conflicts of Interest
								
									621. Definitions.
									622. Agency submission to Comptroller General.
 621.DefinitionsIn this chapter: (1)Agency; rule; rule makingThe terms agency, rule, and rule making have the meanings given those terms in section 551.
 (2)Major ruleThe term major rule has the meaning given that term in section 804. (3)Regulatory conflict of interestThe term regulatory conflict of interest means a major rule that has a substantial pecuniary benefit to a covered person.
 (4)Covered personThe term covered person means the President, senior advisors to the President, including special advisors that do not receive an official salary, the head of the agency issuing the rule, the Director of the Office of Management and Budget, the Administrator of the Office of Information and Regulatory Affairs, or any individual who serves on a Regulatory Reform Task Force established by section 3 of Executive Order 13777.
									622.Agency submission to Comptroller General
 (a)Regulatory Conflicts of InterestNot later than September 30 of each fiscal year, the head of each agency shall submit to the Comptroller General of the United States in such a manner as the Comptroller General may reasonably require, for each major rule that the agency proposes or finalizes during that fiscal year, an assessment and quantification of any regulatory conflict of interest pertaining to that major rule.
 (b)ExceptionNothing in this chapter shall apply to any rule that an agency for good cause finds (and incorporates the finding and a brief statement of each reason therefor in the rule issued) that notice and public procedure thereon are impracticable, unnecessary, or contrary to the public interest.
 (c)Major rulesBefore a major rule may take effect, the head of the agency promulgating such rule shall submit to the Comptroller General and publish in the Federal Register the report required pursuant to subsection (a)..
 (b)Clerical amendmentThe table of chapters for part I of title 5, United States Code, is amended by inserting after the item relating to chapter 6, the following new item:
						
							
								6A.Publication of Information Relating to Regulatory Conflicts of Interest621.
					153.ACUS study and report on regulatory conflicts of interest
 (a)In generalThe Administrative Conference of the United States shall conduct a study on— (1)compliance by agencies with this subtitle and the amendments made by this subtitle; and
 (2)effective measures to minimize regulatory conflicts of interest (as that term is defined in section 621(3) of title 5, United States Code, as added by section 152(a)).
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Administrative Conference of the United States shall submit to Congress a report that contains the findings of the study conducted under subsection (a).
					154.Judicial review
					(a)Agency statements on Regulatory Conflicts of Interest
 (1)In generalCompliance or noncompliance by any agency with the provisions of chapter 6A of title 5, United States Code, as added by section 152(a), shall be subject to judicial review only in accordance with this section.
						(2)Limited review of agency compliance or noncompliance
 (A)In generalAgency compliance or noncompliance with the provisions of chapter 6A of title 5, United States Code, as added by section 152(a), shall be subject to judicial review only under section 706(1) of title 5, United States Code, and only as provided under subparagraph (B).
 (B)Failure to prepare written statementIf an agency fails to prepare the written statement (including the preparation of the estimates, analyses, statements, or descriptions) under such chapter, a court may compel the agency to prepare such written statement.
 (3)Review of agency rulesIn any judicial review under any other Federal law of an agency rule for which a written statement is required under such chapter 6A, the inadequacy or failure to prepare such statement shall not be used as a basis for staying, enjoining, invalidating or otherwise affecting such agency rule.
 (4)Certain information as part of recordAny information generated under such chapter 6A that is part of the rule making record for judicial review under the provisions of any other Federal law may be considered as part of the record for judicial review conducted under such other provisions of Federal law.
 (5)Application of other Federal lawFor any petition under paragraph (2) the provisions of such other Federal law shall control all other matters, such as exhaustion of administrative remedies, the time for and manner of seeking review and venue, except that if such other Federal law does not provide a limitation on the time for filing a petition for judicial review that is less than 1 year, such limitation shall be 1 year after a final rule is promulgated by the appropriate agency.
 (b)Judicial review and rule of constructionExcept as provided in subsection (a)— (1)any information submitted under this section shall not be subject to judicial review; and
 (2)no provision of this subtitle shall be construed to create any right or benefit, substantive or procedural, enforceable by any person in any administrative or judicial action.
 155.Effective dateThis subtitle shall take effect beginning on the date of the enactment of this Act and shall apply to any agency rule for which a general notice of proposed rule making is made on or after such date.
				IIRooting Out Conflicts of Interest 
			ACommonsense Legislation Ensuring Accountability by Reporting Access of Non-Cleared Employees to
			 Secrets
 201.Short titleThis subtitle may be cited as the Commonsense Legislation Ensuring Accountability by Reporting Access of Non-Cleared Employees to Secrets Act or the CLEARANCES Act.
				202.Report on security clearances for individuals working in the White House and Executive Office of
			 the President
 (a)In generalSubpart I of part III of title 5, United States Code, is amended by adding after section 10106 the following:
						
							102Security Clearances
								
									Sec.
									10201. Report on individuals working in the White House and Executive Office of the President.
								10201.Report on individuals working in the White House and Executive Office of the President
 (a)In generalNot later than 3 months after the date of the enactment of this section and every 3 months thereafter, the President shall submit a report to the appropriate congressional committees on security clearance information on any individual working in the White House or the Executive Office of the President, including—
 (1)the President’s staff or any other individual in the White House or Office whose function is to advise or assist the President; and
 (2)any individual who is detailed from the Government, a university, a think tank, or the private sector to the White House or the Office.
 (b)Report requirementsA report submitted under subsection (a) shall include the following: (1)The name and position of any individual working in the White House or the Office and who holds a security clearance.
 (2)With respect to any detailee, the entity or agency from which the individual was detailed from. (3)With respect to any clearance listed pursuant to paragraph (1)—
 (A)whether the clearance is temporary or permanent and level of the clearance; (B)the date the background investigation was initiated and the date of adjudication (if any); and
 (C)the date of any interim reports or notifications from the investigating agency. (4)The name and position of any individual working in the White House or the Office who was granted a security clearance by the President or other authorizing personnel despite an unfavorable recommendation from the White House Security Office or an agency, and the date the decision was made to grant the clearance.
 (5)The name and position of any individual not contained in any list above whom the President has provided access to classified information, the date the information was so provided, and the level of classification of the information.
 (6)The name and position of any individual working in the White House or Office— (A)whose security clearance has been revoked or suspended and the date of such revocation or suspension; or
 (B)who held an interim security clearance for a period longer than one year, and a justification from the White House Counsel as to why it is in the national security interest of the United States to keep the employee in the position without a permanent security clearance.
 (c)DefinitionsIn this section— (1)the term appropriate congressional committees means—
 (A)the Permanent Select Committee on Intelligence and the Committees on Oversight and Reform and the Judiciary of the House of Representatives; and
 (B)the Select Committee on Intelligence and the Committees on Homeland Security and Governmental Affairs and the Judiciary of the Senate; and
 (2)the term Office means the Executive Office of the President.. (b)Clerical amendmentThe table of chapters for such title is amended by adding after the item relating to chapter 101 the following:
						
							
								102.Security Clearances10201.
					BDivestiture of Certain Financial Interests of Federal Officers and Employees and Spouses
				211.Divestiture of certain financial interests of Federal officers and employees and spouses
 (a)DefinitionsIn this section— (1)the term covered significant business interest—
 (A)means any financial interest of a covered officer or employee in a corporation, company, association, firm, partnership, proprietorship, or any other business entity of which the covered officer or employee is—
 (i)a trustee; (ii)a partner;
 (iii)an officer; (iv)a director; or
 (v)a shareholder who holds more than 10 percent of any class of equity securities; and (B)does not include any financial interest consisting of obligations issued by the Treasury, diversified mutual funds that qualify for a regulatory exemption, or residential property that is not held for the production of rental or other income;
 (2)the terms conflict-free holding and qualified blind trust have the meanings given those terms in sections 102(f)(3) and 102(f)(8), respectively, of the Ethics in Government Act of 1978 (5 U.S.C. App.); and
 (3)the term covered officer or employee means— (A)any individual occupying a position—
 (i)listed under the Executive Schedule (subchapter II of chapter 53 of title 5, United States Code); (ii)in the Senior Executive Service as a noncareer appointee (as that term is defined in section 3132(a) if such title);
 (iii)of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations; or
 (iv)in the executive branch whose appointment is made by the President, by and with the advice and consent of the Senate; and
 (B)any individual occupying any of the following positions: (i)Assistant to the President for National Security Affairs.
 (ii)Assistant to the President and Chief of Staff. (iii)Assistant to the President and Deputy Chief of Staff.
 (iv)Assistant to the President and Deputy Chief of Staff for Communications (or Director of Communications).
 (v)Assistant to the President and Press Secretary. (vi)Senior Advisor to the President.
 (vii)Assistant to the President and Staff Secretary. (viii)Assistant to the President for Homeland Security and Counterterrorism.
 (ix)Assistant to the President and Counselor to the President. (x)Director of the National Economic Council.
 (xi)Director of the Domestic Policy Council. (xii)Assistant to the President and Chief of Staff or Deputy Chief of Staff to the Vice President.
 (xiii)Special Assistant to the President and Director of Communications for the Vice President. (xiv)Press Secretary to the Vice President.
 (xv)Senior Advisor to the Vice President. (xvi)Deputy Assistant to the President and National Security Advisor or Deputy National Security Advisor to the Vice President.
 (xvii)Deputy Assistant to the President and Counselor to the Vice President. (xviii)Assistant to the President and White House Counsel.
								(b)Divestiture of covered significant business interest
 (1)In generalA covered officer or employee or the spouse of any such an officer or employee shall divest of any covered significant business interest by transferring such interest to a qualified blind trust.
 (2)Trustee dutiesWithin a reasonable period of time after the date a covered significant business interest is transferred to a qualified blind trust under paragraph (1), the trustee of the qualified blind trust shall—
 (A)sell the interest; and (B)use the proceeds of the sale of the interest to purchase conflict-free holdings.
 (c)EnforcementThe Attorney General, the attorney general of any State, or any person aggrieved by any violation of subsection (b) may seek declaratory or injunctive relief in a court of competent jurisdiction if there is probable cause to believe that a covered officer or employee or the spouse of such an officer or employee has not complied with such subsection.
					CPresidential Tax Transparency
 221.Short titleThis Act may be cited as the Presidential Tax Transparency Act of 2019. 222.Presidential and Vice Presidential tax transparency (a)DefinitionsIn this section—
 (1)The term covered candidate means a candidate of a major party in a general election for the office of President or Vice President.
 (2)The term major party has the meaning given the term in section 9002 of the Internal Revenue Code of 1986. (3)The term income tax return means, with respect to an individual, any return (as such term is defined in section 6103(b)(1) of the Internal Revenue Code of 1986) of such individual other than—
 (A)information returns issued to persons other than such individual; and (B)declarations of estimated tax.
 (4)The term Secretary means the Secretary of the Treasury or the delegate of the Secretary. (b)Disclosure (1)In general (A)Candidates for President and Vice PresidentNot later than the date that is 15 days after the date on which an individual becomes a covered candidate, the individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service.
 (B)President and Vice PresidentWith respect to each taxable year for an individual who is the President or Vice President, not later than the due date for the return of tax for the taxable year, such individual shall submit to the Federal Election Commission a copy of the individual’s income tax returns for the taxable year and for the 9 preceding taxable years.
 (C)Transition rule for sitting Presidents and Vice PresidentsNot later than the date that is 30 days after the date of enactment of this section, an individual who is the President or Vice President on such date of enactment shall submit to the Federal Election Commission a copy of the income tax returns for the 10 most recent taxable years for which a return has been filed with the Internal Revenue Service.
 (2)Failure to discloseIf any requirement under paragraph (1) to submit an income tax return is not met, the chairman of the Federal Election Commission shall submit to the Secretary a written request that the Secretary provide the Federal Election Commission with the income tax return.
 (3)Publicly availableThe chairman of the Federal Election Commission shall make publicly available each income tax return submitted under paragraph (1) in the same manner as a return provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section).
 (4)Treatment as a report under the Federal Election Campaign Act of 1971For purposes of the Federal Election Campaign Act of 1971, any income tax return submitted under paragraph (1) or provided under section 6103(l)(23) of the Internal Revenue Code of 1986 (as added by this section) shall, after redaction under paragraph (3) or subparagraph (B)(ii) of such section, be treated as a report filed under the Federal Election Campaign Act of 1971.
						(c)Disclosure of returns of Presidents and Vice Presidents and certain candidates for President and
			 Vice President
 (1)In generalSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
							
								(23)Disclosure of return information of Presidents and Vice Presidents and certain candidates for
			 President and Vice President
 (A)In generalUpon written request by the chairman of the Federal Election Commission under section 1(b)(2) of the Presidential Tax Transparency Act of 2019, the Secretary shall provide copies of any return which is so requested to officers and employees of the Federal Election Commission whose official duties include disclosure or redaction of such return under this paragraph.
									(B)Disclosure to the public
 (i)In generalThe chairman of the Federal Election Commission shall make publicly available any return which is provided under subparagraph (A).
 (ii)Redaction of certain informationBefore making publicly available under clause (i) any return, the chairman of the Federal Election Commission shall redact such information as the Federal Election Commission and the Secretary jointly determine is necessary for protecting against identity theft, such as social security numbers..
 (2)Conforming amendmentsSection 6103(p)(4) of such Code is amended— (A)in the matter preceding subparagraph (A) by striking or (22) and inserting (22), or (23); and
 (B)in subparagraph (F)(ii) by striking or (22) and inserting (22), or (23). (3)Effective dateThe amendments made by this subsection shall apply to disclosures made on or after the date of enactment of this Act.
						DWhite House Open Data 
 231.Short titleThis subtitle may be cited as the White House Open Data Act. 232.White House visitor log and employee information (a)Requirement To publishExcept as provided in subsection (b), not later than 90 days after the date of the enactment of this Act, the Executive Office of the President shall make available on a publicly available website in an easily searchable and downloadable format the following information:
 (1)Visitor records for any location where the President or Vice President regularly conducts official business, which shall—
 (A)include the name of each visitor, the name of each individual with whom the visitor met, and the purpose of the visit; and
 (B)shall be updated every 30 days. (2)The annual salary of each White House employee, which shall be updated quarterly.
 (3)The most recent financial disclosure statement for each White House employee filed pursuant to the Ethics in Government Act of 1978 (5 U.S.C. App.), which shall be updated annually.
 (b)ExceptionsExcept as provided in subsection (c)(3), the requirement described in subsection (a) does not apply to any visitor record that relates to—
 (1)the social security number, taxpayer identification number, birth date, home address, or personal phone number of an individual, the name of an individual who is less than 18 years old, or a financial account number;
 (2)a law enforcement concern; (3)a national security threat;
 (4)the personal safety of an employee of the Executive Office of the President; or (5)personal visits that do not involve any official or political business.
 (c)Records withheldWith respect to a visitor record excepted under subsection (b), the Executive Office of the President shall—
 (1)disclose the number of records withheld every 30 days; (2)post any such excepted record on the website described under subsection (a) if the Executive Office of the President determines that the record is no longer subject to an exception described in subsection (b); and
 (3)notwithstanding subsection (b), post any reasonably segregable portion that is not covered by an exception described in subsection (b) of any such excepted record on the website described under subsection (a).
						EProhibitions on making certain contracts with Federal Government or receiving Federal funds
				241.Prohibitions on making certain contracts with Federal Government or receiving Federal funds
					(a)Contracts with Federal Government
 (1)ProhibitionThe following may not enter into or benefit from a contract or agreement with the Federal Government, or any part thereof:
 (A)The President. (B)The Vice President.
 (C)An immediate family member of the President. (D)An immediate family member of the Vice President.
 (E)A covered significant business interest. (2)ExceptionParagraph (1) does not apply to the following:
 (A)A contract or agreement with the Federal Government entered into or negotiated before or after the period in which the President or the Vice President, as applicable, serves in office.
 (B)A contract for employment with the Federal Government or a contract for service in the Armed Forces, or any benefits provided under such employment or service.
							(b)Receipt of Federal funds
 (1)ProhibitionExcept as provided in paragraph (2), the Federal Government may not obligate or expend Federal funds with the President, the Vice President, or a covered significant business interest.
						(2)Exceptions
 (A)EntitlementsThe Federal Government may obligate or expend Federal funds the President or the Vice President is entitled to by law for discharging an official duty, including annual salary.
 (B)ObligationsParagraph (1) does not apply to Federal funds obligated or expended before or after the period in which the President or the Vice President, as applicable, serves in office.
 (c)Rule of ConstructionNothing in this Act may be construed to limit any payment to the President, the Vice President, an immediate family member of the President or Vice President, or covered significant business interest of any Federal benefit for which the President, the Vice President, an immediate family member of the President or Vice President, or covered significant business interest would otherwise be eligible.
 (d)DefinitionsIn this section: (1)Contract or agreement with Federal GovernmentThe term contract or agreement with the Federal Government means a procurement contract or grant, a land use contract, or a lease created, funded, or controlled by the Federal Government, respectively.
 (2)Covered significant business interestThe term covered significant business interest means any corporation, company, association, firm, partnership, proprietorship, or any other business entity of which the President, the Vice President, an immediate family member of the President, or an immediate family member of the Vice President is—
 (A)a trustee; (B)a partner;
 (C)an officer; (D)a director; or
 (E)a shareholder who holds more than 10 percent of any class of equity securities. (3)Immediate family memberThe term immediate family member means a spouse, parent, sibling, child, or dependent relative.
						(e)Application
 (1)Contract or agreement with Federal GovernmentThe prohibition under subsection (a)(1) applies to contracts or agreements with the Federal Government entered into, revised, or renewed after the date of the enactment of this Act.
 (2)Federal fundsThe prohibition under subsection (a)(2) applies to Federal funds obligated after the date of the enactment of this Act.
						IIIIncreased Oversight and Strengthening Agencies Responsible for Rooting Out Corruption
			301.Congressional notification of change in status of Inspector General
 (a)Change in status of Inspector General of officesSection 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting , is placed on paid or unpaid non-duty status, after is removed from office;
 (2)by inserting , change in status, after any such removal; and (3)by inserting , change in status, after before the removal.
 (b)Change in status of Inspector General of designated Federal entitiesSection 8G(e)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by inserting , is placed on paid or unpaid non-duty status, after office;
 (2)by inserting , change in status, after any such removal; and (3)by inserting , change in status, after before the removal.
 (c)Effective DateThe amendments made by this section shall take effect 30 days after the date of the enactment of this Act.
				302.Presidential explanation of failure to nominate an Inspector General
 (a)In GeneralSubchapter III of chapter 33 of title 5, United States Code, is amended by inserting after section 3349d the following new section:
					
 3349e.Presidential explanation of failure to nominate an Inspector GeneralIf the President fails to make a formal nomination for a vacant Inspector General position within the period beginning on the date on which the vacancy occurred and ending on the day that is 210 days after that date, the President shall communicate, within 30 days after the end of such period, to Congress in writing —
 (1)the reasons why the President has not yet made a formal nomination; and (2)a target date for making a formal nomination..
 (b)Clerical AmendmentThe table of sections for chapter 33 of title 5, United States Code, is amended by inserting after the item relating to 3349d the following new item:
					
						
							3349e. Presidential explanation of failure to nominate an Inspector General..
 (c)Effective DateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to any vacancy first occurring on or after that date.
				
